DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 8, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Jotanovic on May 13, 2022.
The application has been amended as follows: 

As per Claim 1
Claim 1, page 15, lines 3-4, “the coarse mesh is input to a computational fluid dynamics (CFD)” should read as “the coarse mesh input is input to a computational fluid dynamics (CFD)”.

	Therefore, the examiner’s amendment of claim 1 reads as follows:
	Claim 1
A system, comprising:
a processor programmed to:
receive a coarse mesh input that includes a first set of nodes, wherein the coarse mesh input is input to a computational fluid dynamics (CFD) solver with physical parameters to obtain a coarse mesh solution;
receive a fine mesh input that is of a second set of nodes, wherein the second set of nodes includes more nodes than the first set of nodes;
concatenate the fine mesh input with the physical parameters and run the concatenation through a graph convolution layer to obtain a fine mesh hidden layer;
upsample the coarse mesh solution to obtain a coarse mesh upsample including a same number of nodes as the second set of nodes;
concatenate the fine mesh hidden layer with the coarse mesh upsample;
output a prediction in response to the concatenation of the fine mesh hidden layer and the coarse mesh upsample.

As per Claim 5
Claim 5, page 15, line 1, “wherein the coarse mesh” should read as “wherein the coarse mesh input”.

	Therefore, the examiner’s amendment of claim 5 reads as follows:
	Claim 5
The system of claim 1, wherein the coarse mesh input is converted to a triangular mesh by dividing every quadrilateral element in half along a diagonal.

As per Claim 11
Claim 11, page 16, lines 2-3, “the coarse mesh is input to a computational fluid dynamics solver” should read as “the coarse mesh input is input to a computational fluid dynamics solver”.

	Therefore, the examiner’s amendment of claim 11 reads as follows:
	Claim 11
A computer-implemented method, comprising:
receiving a coarse mesh input that includes a first set of nodes, wherein the coarse mesh input is input to a computational fluid dynamics solver with physical parameters to obtain a coarse mesh solution;
receiving a fine mesh input that is of a second set of nodes, wherein the second set of nodes includes more nodes than the first set of nodes;
concatenating the fine mesh input with the physical parameters and run the concatenation through a graph convolution layer to obtain a fine mesh hidden layer;
upsampling the coarse mesh solution to obtain a coarse mesh upsample including a same number of nodes as the second set of nodes; and
outputting a prediction in response to at least the coarse mesh upsample.

As per Claim 17
Claim 17, page 17, lines 3-4, “the coarse mesh is input to a computational fluid dynamics solver” should read as “the coarse mesh input is input to a computational fluid dynamics solver”.

	Therefore, the examiner’s amendment of claim 17 reads as follows:
	Claim 17
A system, comprising:
a processor programmed to:
receive a coarse mesh input that includes a first set of nodes, wherein the coarse mesh input is input to a computational fluid dynamics solver with physical parameters to obtain a coarse mesh solution;
receive a fine mesh input that is of a second set of nodes, wherein the second set of nodes includes more nodes than the first set of nodes;
upsample the coarse mesh solution to obtain a coarse mesh upsample including a same number of nodes as the second set of nodes;
output a prediction in response to the fine mesh input and the coarse mesh upsample.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Cruz (U.S. Patent Application Publication No. 2016/0350459 A1) discloses: A system (computing environment 200), comprising:
a processor (one or more processors (CPUs) 202) programmed to:
receive a coarse mesh . . . , wherein the coarse mesh is input to a computational fluid dynamics (CFD) solver with [predefined residuals criteria for the continuity, flow and/or energy equations or a preset number of iterations through the initial solve] to obtain a coarse mesh solution
(Paragraph [0076]: “FIG. 4 is an overview of one embodiment of a coupled inviscid-viscous solution method (CIVSM) or hybrid computational fluid dynamics modeling approach for a subsonic flow in a bounded domain, in accordance with one or more aspects of the present invention. In the depicted embodiment, after a CFD/HT model is created with the appropriate boundary conditions, processing begins by initially solving (or modeling) the bounded domain using a set of inviscid equations, and (in one approach) a multi-grid mesh 400.”
Paragraph [0077]: “FIG. 5A depicts one embodiment of the initial solve 400. In this embodiment, a computational fluid dynamics model of the data center is built 500, and boundary conditions are defined 505 for the computational fluid dynamics model (as explained above). The computational fluid dynamics model could be built with a commercially-available CFD code, such as ANSYS FLUENT flow modeling software, available from ANSYS, Inc., of Canonsburg, Pa., USA. Next, a coarse multi-grid mesh (e.g., grid 1-3) is created for the solution domain 510. FIG. 5B illustrates one example of a bounded domain 530, such as a data center room, and a coarse multi-grid mesh (comprising grids 1-3) for use during the initial solve 400.”
Paragraph [0078]: “As illustrated in FIG. 5B, each grid (e.g., grid 1, grid 2 and grid 3) sets out a geometric pattern across the bounded domain 530, which results in a plurality of cells being defined in the bounded domain. For example, a cell is the space within the domain defined by adjoining points in the respective grid pattern. The coarse multi-grid mesh depicted in FIG. 5B is also referred to herein as a “coarse mesh” for the initial solve. The boundary conditions refer to conditions at the boundary of the solution domain. For example, reference the solid line around the perimeter of the bounded domain 530 depicted in FIG. 5B.”
Paragraph [0079]: “Continuing with the embodiment of FIG. 5A, initial solve processing next comprises setting convergence criteria for the solve 515. Convergence can be achieved by meeting predefined residuals criteria for the continuity, flow and/or energy equations or a preset number of iterations through the initial solve. The solution domain model is initialized with substantially all zeros for the velocities and gauge pressure, along with an ambient temperature 520. As an option, one of the variables, such as y-velocity, may be a small, non-zero value (e.g., 0.0001) to ensure that the solver processes the initial solve.”
The Examiner finds the creation of the coarse multi-grid mesh (referred to as a “coarse mesh”) for the solution domain 510 and used to determine the initial solve 400 as disclosed in Cruz teaches the claimed “receive a coarse mesh input”.
The Examiner further finds the processing of the initial solve at step 515 for the computational fluid dynamics (CFD) model 400, after the CFD is built at step 500 and coarse mesh is created at step 510 as disclosed in Cruz teaches the claimed “wherein the coarse mesh is input to a computational fluid dynamics (CFD) solver with [predefined residuals criteria for the continuity, flow and/or energy equations or a preset number of iterations through the initial solve] to obtain a coarse mesh solution”.).
Bronstein et al. (U.S. Patent Application Publication No. 2021/0350620 A1) discloses: concatenate the fine mesh hidden layer with the coarse mesh upsample (Paragraph [0027]: “The upsampling operation may transfer data across two subsequent geometric domains. For example, the upsampling operation may interpolate the data on the vertices of a fine mesh from the data on the vertices of a coarse mesh.”).
However, the Examiner finds Cruz and Bronstein do not teach or suggest the claimed “system, comprising: a processor programmed to: receive a coarse mesh input that includes a first set of nodes, wherein the coarse mesh is input to a computational fluid dynamics (CFD) solver with physical parameters to obtain a coarse mesh solution; receive a fine mesh input that is of a second set of nodes, wherein the second set of nodes includes more nodes than the first set of nodes; concatenate the fine mesh input with the physical parameters and run the concatenation through a graph convolution layer to obtain a fine mesh hidden layer; upsample the coarse mesh solution to obtain a coarse mesh upsample including a same number of nodes as the second set of nodes; concatenate the fine mesh hidden layer with the coarse mesh upsample; output a prediction in response to the concatenation of the fine mesh hidden layer and the coarse mesh upsample.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 11, the Examiner finds Cruz and Bronstein do not teach or suggest the claimed “computer-implemented method, comprising: receiving a coarse mesh input that includes a first set of nodes, wherein the coarse mesh is input to a computational fluid dynamics solver with physical parameters to obtain a coarse mesh solution; receiving a fine mesh input that is of a second set of nodes, wherein the second set of nodes includes more nodes than the first set of nodes; concatenating the fine mesh input with the physical parameters and run the concatenation through a graph convolution layer to obtain a fine mesh hidden layer; upsampling the coarse mesh solution to obtain a coarse mesh upsample including a same number of nodes as the second set of nodes; and outputting a prediction in response to at least the coarse mesh upsample.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 11 as allowable over the prior art.  

Regarding independent claim 17, the Examiner finds Cruz and Bronstein do not teach or suggest the claimed “system, comprising: a processor programmed to: receive a coarse mesh input that includes a first set of nodes, wherein the coarse mesh is input to a computational fluid dynamics solver with physical parameters to obtain a coarse mesh solution; receive a fine mesh input that is of a second set of nodes, wherein the second set of nodes includes more nodes than the first set of nodes; upsample the coarse mesh solution to obtain a coarse mesh upsample including a same number of nodes as the second set of nodes; output a prediction in response to the fine mesh input and the coarse mesh upsample.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 17 as allowable over the prior art.  

	Claims 2-10, 12-16 and 18-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112